Colt, J.
The claimants failed to appear and make claim to the liquors seized. They were defaulted and never became parties to the proceedings. They cannot come in, after a judgment of forfeiture, and appeal from an order of the court under the St of 1869, o. 415, § 52, directing the disposition to be made of the forfeited property, or from the judgment of forfeiture. The order for the destruction of the liquors was not a “ judgment founded on matter of law apparent on the record ” from which an appeal can be taken. And the claimants not having been admitted to prosecute their claim, were not parties aggrieved by the order. Gen. Sts. e. 114, § 10.
It does not appear that the St. of 1872, e. 304, repealing the provision, had then taken effect. Appeal dismissed.